In an action to recover damages for personal injuries, etc., the defendant N. Alan Toporovsky appeals from an order of the Supreme Court, Queens County (Price, J.), dated June 9, 1998, which, upon a jury verdict finding that he committed dental malpractice, that his malpractice was a proximate cause of the injuries to the plaintiff Dolores B. Caleb, and awarding her $10,000 in damages, granted the plaintiffs’ motion to set aside the verdict as to damages and for a new trial on that issue unless he stipulated to increase the verdict as to damages *705awarded, to the plaintiff Dolores B. Caleb from $10,000 to $75,000, and denied his cross motion to set aside the verdict and to dismiss the complaint for failure to establish a prima facie case.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, sufficient evidence was adduced from which the jury could rationally conclude that the appellant departed from good and accepted medical practice, and that his departure was a substantial factor in producing the respondent’s injuries.
Finally, we find the increased verdict of $75,000 to be reasonable compensation for the respondent’s injuries. Thompson, J. P., Altman, Feuerstein and Schmidt, JJ., concur.